                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                (MILWAUKEE DIVISION)


SCOTT STEELE,

                               Plaintiff,

v.                                                          Case No. 19-cv-01879-LA

SCRIPPS MEDIA, INC.,

                               Defendant.


                PLAINTIFF’S CIVIL L. R. 7.1 DISCLOSURE STATEMENT


               The undersigned counsel of record for Plaintiff in the above-captioned action

submits the following in compliance with Civil L. R. 7.1 and Fed. R. Civ. P. 7.1:

               1.      The full name of every party the undersigned counsel represents in the

action is as follows: Scott Steele.

               2.      No party represented by the undersigned counsel is a corporation.

               3.      The name of the law firm whose attorneys will appear for the Plaintiff in

the above-captioned action is Kravit, Hovel & Krawczyk s.c.

                                       KRAVIT, HOVEL & KRAWCZYK S.C.



                                       /s/ Stephen E. Kravit
                                       Stephen E. Kravit
                                         WI State Bar No. 1016306
                                       Aaron H. Aizenberg
                                         WI State Bar No. 1066340
                                       Benjamin R. Prinsen
                                         WI State Bar No. 1074311
                                       Stuart J. Check
                                         WI State Bar No. 1096287
                                       Attorneys for Scott Steele



            Case 2:19-cv-01879-LA Filed 12/23/19 Page 1 of 2 Document 2
Kravit, Hovel & Krawczyk s.c.
825 North Jefferson - Fifth Floor
Milwaukee, WI 53202
(414) 271-7100 - Telephone
(414) 271-8135 - Facsimile
kravit@kravitlaw.com
aha@kravitlaw.com
brp@kravitlaw.com
sjc@kravitlaw.com

Dated: December 23, 2019




                                       2

           Case 2:19-cv-01879-LA Filed 12/23/19 Page 2 of 2 Document 2
